DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” has been used to designate both conformal plugs and baffles.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 1) a “gas flow barrier being separate to the enclosure or partial enclosure” while also being “configured so as to limit or prevent linear entry of a gas external the electron multiplier into the electron multiplier;” and 2) “an off-axis input particle optic apparatus” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include: off-axis input particle optic apparatus configured to inhibit or prevent stagnation of a gas in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites, “the internal baffle is a non-dynode structure.” There is no explicit, inherent, or implicit support for this negative limitation in the original specification. Furthermore, the original drawings, e.g., Figs. 20 and 22, demonstrate that the baffles are connected to the dynodes, and thus, not “non-dynode.” Accordingly, the negative limitation at issue lacks original disclosure support and is rejected for being new matter.
Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites, “the gas flow barrier being separate to the enclosure or partial enclosure” while also being “configured so as to limit or prevent linear entry of a gas external the electron multiplier into the electron multiplier.” There is no explicit, inherent, or implicit support for this negative limitation in the original specification. Furthermore, to the extent the original drawings show a gas flow barrier limiting or preventing linear entry of a gas external the electron multiplier into the electron multiplier, e.g., Fig. 4, the demonstrated gas flow barriers are not separate from the enclosure. Accordingly, the limitation at issue lacks original disclosure support and is rejected for being new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 9-11, 13-18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 18 recite, “a difference in the environment.” There is insufficient antecedent basis for this limitation in the claims, and it is unclear if the phrase refers to the previously recited limitations: “an environment immediately external thereto” and “a respective environment thereabout.”
 Claim 5 recites, “wherein the enclosure or partial enclosure is configured to decrease a vacuum conductance thereof compared with a similar or otherwise identical electron multiplier devoid of the enclosure or partial enclosure.” It is unclear whether the instant claim is comparing the instant electron multiplier to an electron multiplier without an enclosure, or simply to one without the claimed enclosure. Accordingly, one of ordinary skill in the art would not be able to ascertain the scope of the claim.
Claim 14 recites “the environment external to the electron multiplier.” There is insufficient antecedent basis for this limitation in the claim, and it is unclear if the phrase refers to the previously recited limitations: “an environment immediately external thereto” and “a respective environment thereabout.”
Claim 18 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18’s recitation of “an off-axis input particle optic apparatus… configured to inhibit or prevent stagnation of a gas” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 9-11, 13-14, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0152168 A1 [Steiner] in view of US 2012/0097847 A1 [Nakamura].

Regarding Claim 1:
Steiner teaches a discrete dynode (Fig. 15 (1520-1526) are discrete dynodes) electron multiplier (abstract) having an environment immediately external thereto (all things inherently have an environment immediately external thereto. In this case, the immediately external environment is the area outside of Fig. 15 (1515)),
the electron multiplier comprising: 
one or more electron emissive surfaces (Fig. 15 (1520-1526) are each dynodes, which are electron emissive) and an electron collector surface therein (Fig. 15 (1530), para 73), each of the one or more electron emissive surfaces and the electron collector surface having a respective environment thereabout (the respective environment would correspond to the environment inside of Fig. 15 (1515)).
It is unclear if Steiner element (1515) teaches an enclosure, or if it is simple a collection of sides. As such, Steiner fails to explicitly teach:
an enclosure or a partial enclosure enshrouding some or all of the electron multiplier so as to establish and/or maintain a difference in the environment about (i) the one or more electron emissive surfaces and/or the electron collector surface and (ii) the environment immediately external to the electron multiplier with regard to: presence, absence or partial pressure of a gas species in the respective environments, and/or the presence, absence or concentration of a contaminant species in the respective environments.
Nakamura teaches a particle detector (abstract) including an electron multiplier (paras 160-162) including discrete dynodes (Fig. 8 (D1-D4)). Namamura’s electron multiplier further includes an enclosure or a partial enclosure enshrouding some or all of the electron multiplier (Fig. 8 (801)) so as to establish and/or maintain a difference in the environment about (i) the one or more electron emissive surfaces and/or the electron collector surface and (ii) the environment immediately external to the electron multiplier (paras 161-162) with regard to the presence, absence or concentration of a contaminant species in the respective environments (para 162, the shielding case prevents contaminant high energy electrons from entering the environment of the dynodes. Further, the shielding case is sealed per para 162, so it would prevent other contaminants from reaching the environments of the dynodes as well.).
It would have been obvious to one of ordinary skill in the art before the effective time of the invention to add the shielding case of Nakamura to Steiner. One would have been motivated to do so since this would mitigate noise. Nakamura para 162.

Regarding Claim 3:
The modified invention of claim 1 teaches the electron multiplier of claim 1,
wherein the enclosure or partial enclosure controls the environment about the one or more electron emissive surfaces and/or the electron collector surface such that the environment about the one or more electron emissive surfaces is different to the environment immediately external to the enclosure or partial enclosure. Nakamura para 162 explains that the environment within the enclosure is sealed to keep noise producing high energy electrons out. The claimed difference reads on the absence of these high energy electrons inside the enclosure relative to their presence outside the enclosure.

Regarding Claim 5:
The modified invention of claim 1 teaches the electron multiplier of claim 1, wherein the enclosure or partial enclosure is configured to decrease a vacuum conductance thereof compared with a similar or otherwise identical electron multiplier devoid of the enclosure or partial enclosure. The presence of the sealed shielding of Nakamura reduces vacuum conductance by removing noise creating high energy electrons from the multiplier.

Regarding Claim 9:
The modified invention of claim 1 teaches the electron multiplier of claim 1, but fails to specify that the enclosure or partial enclosure is formed from a single piece of material.  
Where the prior art demonstrated elements clamped together, the court found that “the use of a one piece construction instead of the structure disclosed in Nakamura would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In the instant scenario, Nakamura demonstrates a shielding case, wherein the portions of the case are attached so as to form a seal. Thus, it would have been obvious to one of ordinary skill in the art at the effective time of filing to make the shielding case out of a single piece of material because the use of a one piece construction instead of the connected structure disclosed in Nakamura would be a matter of obvious engineering choice. 340 F.2d at 968, 144 USPQ at 349.

Regarding Claim 10:
The modified invention of claim 1 teaches the electron multiplier of claim 1, wherein the enclosure or partial enclosure comprises one or more discontinuities (Nakamura Fig. 8 (802)), and the enclosure or partial enclosure comprises a flow interrupting element extending therefrom for limiting or preventing a flow of a gas external the electron multiplier into one or all of the one or more discontinuities.  See Nakamura Annotated Fig. 8 below. The flow interrupting element therein limits gas flow into the discontinuity by limiting the size of said discontinuity.

    PNG
    media_image1.png
    723
    1014
    media_image1.png
    Greyscale


Regarding Claim 11:
The modified invention of claim 10 teaches the electron multiplier of claim 10, wherein at least one of the one or more discontinuities (Nakamura Fig. 8 (802)), or all of the one or more discontinuities, is/are dimensioned and/or positioned so as to limit or prevent entry of a gas external the electron multiplier into the electron multiplier.  See Nakamura Annotated Fig. 8 above. The flow interrupting element therein limits gas flow into the electron multiplier by limiting the size of the discontinuity allowing anything into the electron multiplier.

Regarding Claim 13:
The modified invention of claim 10 teaches the electron multiplier of claim 10, wherein at-4- least one of the one or more discontinuities (Nakamura Fig. 8 (802)), or all of the one or more discontinuities has a gas flow barrier associated therewith (Nakamura Fig. 8 deflection board (8) also acts as a gas flow barrier since it is solid, and thus blocks the flow of gas.), the gas flow barrier being separate to the enclosure or partial enclosure (as shown in Nakamura Fig. 8) and configured so as to limit or prevent the linear entry of a gas external the electron multiplier into the electron multiplier (the placement of deflection board (8) is such that it would inherently limits the entry of any gas that would have passed through the space it occupies).  

Regarding Claim 14:
The modified invention of claim 13 teaches the electron multiplier of claim 13, wherein the gas flow barrier comprises one or more walls extending outwardly toward the environment external to the electron multiplier from the periphery of the discontinuity. Nakamura Fig. 8 (8) comprises two walls, one of which extends outwardly from the electro multiplier from the periphery of the aperture (802).  

Regarding Claim 21:
The modified invention of claim 1 teaches the electron multiplier of claim 1, wherein the gas species or the contaminant species is a particle carrier gas. Nakamura’s shielding case is sealed. Para 162. Since it is sealed, it would maintain a difference for a particle carrier gas equally effectively as it maintains a difference for high energy electrons.

Regarding Claim 18:
Steiner teaches an apparatus (Fig. 15) comprising: 
a discrete dynode (Fig. 15 (1520-1526) are discrete dynodes) electron multiplier (abstract) having an environment immediately external thereto (all things inherently have an environment immediately external thereto. In this case, the immediately external environment is the area outside of Fig. 15 (1515)), 
the electron multiplier having one or more electron emissive surfaces (Fig. 15 (1520-1526) are each dynodes, which are electron emissive) and/or an electron collector surface therein (Fig. 15 (1530), para 73), each of the one or more electron emissive surfaces and the electron collector surface having a respective environment thereabout (the respective environment would correspond to the environment inside of Fig. 15 (1515)). 
It is unclear if Steiner element (1515) teaches an enclosure, or if it is simple a collection of sides. As such, Steiner fails to explicitly teach:
the electron multiplier comprising an enclosure or a partial enclosure enshrouding some or all of the electron multiplier so as to establish and/or maintain a difference in the environments about (i) the one or more electron emissive surfaces and/or the electron collector surface and (ii) the environment immediately external to the electron multiplier with regard to: presence, absence or partial pressure of a gas species in the respective environments; and/or presence, absence or concentration of a contaminant species in the respective environments; and 
an off-axis input particle optic apparatus in functional association with the electron multiplier, wherein the off-axis input particle optic apparatus is configured to inhibit or prevent stagnation of a gas about the electron multiplier.  
Nakamura teaches a particle detector (abstract) including an electron multiplier (paras 160-162) including discrete dynodes (Fig. 8 (D1-D4)). Namamura’s electron multiplier further includes an enclosure or a partial enclosure enshrouding some or all of the electron multiplier (Fig. 8 (801)) so as to establish and/or maintain a difference in the environment about (i) the one or more electron emissive surfaces and/or the electron collector surface and (ii) the environment immediately external to the electron multiplier (paras 161-162) with regard to the presence, absence or concentration of a contaminant species in the respective environments (para 162, the shielding case prevents contaminant high energy electrons from entering the environment of the dynodes. Further, the shielding case is sealed per para 162, so it would prevent other contaminants from reaching the environments of the dynodes as well.).
Namamura’s electron multiplier also includes an off-axis input particle optic apparatus in functional association with the electron multiplier (Fig. 8 optics (601-602)), wherein the off-axis input particle optic apparatus is configured to inhibit or prevent stagnation of a gas about the electron multiplier (singe the optics allow the electron multiplier to receive the input particles orthogonally to a beamline, gasses passing through the upstream device are inhibited from entering the electron multiplier, and thus are inhibited from stagnating therein.  
It would have been obvious to one of ordinary skill in the art before the effective time of the invention to add the shielding case and input optics of Nakamura to Steiner. One would have been motivated to do so since this would mitigate noise. Nakamura para 162.

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive.
Applicant asserts that element (1515) of Steiner is not an enclosure, and that one of ordinary skill in the art would understand the electron multipliers are left open to the external environment. This is not persuasive, but more importantly, this argument is also moot since  Nakamura has been added to the rejections to  demonstrate that enclosures for electron multipliers are known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881